Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 11/29/21 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-17 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 16, and 17, the following limitations can be performed as a mental process by a human being, in terms of mentally performing
[a] method comprising:
receiving […] physiological measurement data of a user […];
associating […] the physiological measurement data with a user account of the user, wherein the user account comprises a plurality of coaching categories associated with physiological monitoring of the user, each coaching category comprising one or more algorithms […] and requiring said physiological measurement data as an input, wherein each of the plurality of coaching categories is in either an active state or an inactive state, and wherein algorithms associated with active coaching categories are configured to be performed and algorithms associated with inactive coaching categories are disabled;
determining […] whether the received physiological measurement data comprises physiological measurement data required by at least one of the algorithms;
as a response to determining that the received physiological measurement data comprises the physiological measurement data required by the at least one of the algorithms, performing […] the at least one of the algorithms, wherein performing the at least one of the algorithms causes an output […] of coaching category-specific instructions based on the received physiological measurement data to the user in each of the coaching categories comprising the performed at least one of the algorithms and being in said active state, wherein said coaching category-specific instructions are not output for a coaching category that is in said inactive state; and


wherein the plurality of coaching categories further comprises…category;
wherein the plurality of measurement data comprises…data
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., “one or more sensor devices”, “a portable electronic device”, “server computer”, and/or “a user interface”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “one or more sensor devices”, “a portable electronic device”, “server computer”, and/or “a user interface”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-2 in Applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPUB US 20160300103 A1 by von Dohlen (“Dohlen”).
In regard to Claims 1, 16, and 17, Dohlen discloses a measurement system, comprising:
one or more sensor devices configured to measure physiological measurement data from a user;
(see, e.g., F1, s110-114);
an apparatus comprising at least one of a portable electronic device, server computer, the apparatus comprising at least one processing device and at least one memory device including a computer program code, wherein the at least one memory device and the computer program code are configured, with the at least one processing device, to cause the apparatus to perform operations comprising:
(in regard to “portable electronic device,” see, e.g., F1, s108; in regard to “server computer,” see, e.g., F1, s102);


(see, e.g., p22);
associating the physiological measurement data with a user account of the user, wherein the user account comprises a plurality of coaching categories associated with physiological monitoring of the user, each coaching category comprising one or more algorithms configured to be performed by the apparatus and requiring said physiological measurement data as an input, wherein each of the plurality of coaching categories is in either an active state or an inactive state, and wherein algorithms associated with active coaching categories are configured to be performed and algorithms associated with inactive coaching categories are deactivated;
(in regard to “associating…account of the user,” see, e.g., p22; in regard to “a plurality of coaching categories”, see, e.g., p25 in regard to Dohlen discloses a swimming goal, a bike goal, and a running goal; in regard to “one or more algorithms” see, e.g., F3 in regard to computer programming that determines workout timings and durations in order to achieve each of the goals; also, the alternate different workout timings and durations that were not determined by the computer programming to be employed are thereby “inactivated”);


(see, e.g., p23 in regard to receiving data files derived from the various sensors, it is inherent that a computer system capable of processing a plurality of different sensor inputs must be able to differentiate between the input types);
as a response to determining that the received physiological measurement data comprises the physiological measurement data required by the at least one of the algorithms, performing the at least one of the algorithms, wherein performing the at least one of the algorithms causes an output, via a user interface, of coaching category-specific instructions based on the received physiological measurement data to the user in each of the coaching categories comprising the performed at least one of the algorithms and being in said active state, wherein said coaching category-specific instructions are not output for a coaching category that is in said inactive state; and
(see, e.g., F8 and p39 in receiving stress data and if the stress is within an acceptable range continuing to provide the same workout timings and durations; alternate workout timings and durations are thereby in an “inactive state”);
as a response to determining that the received physiological measurement data comprises the physiological measurement data required by the at least one of the algorithms comprised in a coaching category that is in said inactive state, changing the coaching category to said active state.
(see, e.g., F8, s806 and p39 in receiving stress data and if the stress is not within an acceptable range then providing alternate workout timings and durations; thereby changing those timings and durations to an “active state”).

(see, e.g., p25 in regard to Dohlen discloses a swimming goal, a bike goal, and a running goal.  These are within the BRI of the claimed “categories” at a minimum to the extent that these goals either concern and/or are affected by the subject’s body parameter, nutrition, sleep, daily activity, and/or fitness.  Furthermore, to the extent that Applicant’s claimed invention does not necessarily require the claimed computer program to execute any of the algorithms that comprise these categories to be performed by said programming (“inactive coaching categories are deactivated”), said categories are merely non-functional machine-readable media.  See MPEP 2111.05(III).);
wherein the plurality of measurement data comprises…fluid measurement data.
(see, e.g., F1, s110-114.  The data captured by these sensors is within the BRI of the claimed “measurement data” at a minimum to the extent that the data captured by these sensors either comprises or is reflective of the claimed “cardiac activity”, “motion”, “body weight”, etc.  In other words, Applicant’s claimed limitations do not require a separate “sensor device” to be able to capture each of these datum separately.)

In regard to Claim 2, see, e.g., p25.
In regard to Claim 3, see, e.g., p17.
In regard to Claims 4-5 and 8, see, e.g., F8.
In regard to Claim 11, see, e.g., F1, s110-114.
In regard to Claim 13, see, e.g., p39 in regard to adapting the workout schedule based on if the user missed a workout in a given week.
In regard to Claim 14, see, e.g., F8 and p39 in receiving stress data and if the stress is within an acceptable range continuing to provide the same workout timings and durations.
In regard to Claim 15, see, e.g., p22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dohlen, in view of PGPUB US 20160263439 A1 by Ackland (“Ackland”).
In regard to Claims 6-7, to the extent that the otherwise cited prior art may fail to teach the claimed limitations, however, in an analogous reference Ackland teaches them (see, e.g., p200 and 380 in regard to determining compliance to a workout plan based on received physiological data conforming to certain standards).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	

Specifically, it would have been obvious to have added the physiological testing as taught by Ackland to the otherwise prior art in order to better adjust the coaching system to the particular user’s situation, e.g., scheduling less training when the user was sick.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dohlen, in view of official notice.
In regard to Claim 12, while Dohlen teaches the user being able to enter race information (see, e.g., F3, s302) and wherein the default race is a triathlon (swim/bike/run) it may not teach the user being able to instead choose a different race formats such as duathlons (i.e., run/bike or swim/run), which would, thereby, deactivate one of the three “coaching categories”, however,
the Examiner takes OFFICIAL NOTICE that providing adaptive training plans for a duathlon was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user to receive training plans that adapted according to his/her performance.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to provide training plans for a duathlon that adapted according to his/her performance.  
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Response to Arguments
	Applicant argues on page 12 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    190
    734
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant cites no legal authority in support of its argument so it is unclear what case law Applicant is relying on to support its argument that by allegedly “improv[ing] how coaching categories provide instruction to a user based on physiological measurements of the user” it has thereby claimed patent eligible subject matter.  To the contrary, Applicant does not claim patent eligible subject matter because its claims are directed to a process that can be performed mentally by a human being.  Specifically, Applicant’s claims are directed to
collecting data:
receiving […] physiological measurement data of a user […];
more algorithms […] and requiring said physiological measurement data as an input, wherein each of the plurality of coaching categories is in either an active state or an inactive state, and wherein algorithms associated with active coaching categories are configured to be performed and algorithms associated with inactive coaching categories are disabled;
wherein the plurality of coaching categories further comprises…category;
wherein the plurality of measurement data comprises…data


analyzing that data;
associating […] the physiological measurement data with a user account of the user, wherein the user account comprises a plurality of coaching categories associated with physiological monitoring of the user, each coaching category comprising one or 
determining […] whether the received physiological measurement data comprises physiological measurement data required by at least one of the algorithms;
as a response to determining that the received physiological measurement data comprises the physiological measurement data required by the at least one of the algorithms comprised in a coaching category that is in said inactive state, changing […] the coaching category to said active state,

and providing an output based on that analysis:
as a response to determining that the received physiological measurement data comprises the physiological measurement data required by the at least one of the algorithms, performing […] the at least one of the algorithms, wherein performing the at least one of the algorithms causes an output […] of coaching category-specific instructions based on the received physiological measurement data to the user in each of the coaching categories comprising the performed at least one of the algorithms and being in said active state, wherein said coaching category-specific instructions are not output for a coaching category that is in said inactive state; and

Claims directed to such subject matter have been held to be patent ineligible by the CAFC in cases such as Electric Power Group and University of Florida Research and, therefore, the 101 rejections made herein are maintained.
	Applicant argues on pages 12-13 that its claimed invention is analogous to that of Diehr.  Applicant’s argument is not persuasive, however, because Applicant’s invention does not require the use of anything analogous to a rubber press used to mold rubber.
	Applicant argues on page 13 that it invention does not “preempt the entire concept”, however, “failure to preempt” is not one of the two prongs of the Mayo test.



    PNG
    media_image2.png
    394
    698
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because the claimed “automatic activation and deactivation” is merely the result of embodying Applicant’s claimed abstract idea in software operating on a generic computer.  Also, Applicant does not cite any legal authority in support of its argument so it is unclear what case law it is citing to be analogous to the invention in the instant Application.



    PNG
    media_image3.png
    372
    693
    media_image3.png
    Greyscale

Applicant’s arguments are unpersuasive because the CAFC has held in, e.g., Electric Power Group and University of Florida Research that collecting data via sensors and processing that data via a computer, such as claimed by Applicant, does not render patent eligible subject matter.
	Applicant argues on page 16 of its Remarks that it has claimed a “particular machine” because it claims its invention is implemented on a computer.  Applicant’s argument is not persuasive because the CAFC has held in, e.g., Ultramercial that the machine or transformation test is not satisfied by embodying an abstract idea in software operating on a generic computer.


	Applicant further argues in this regard on page 17 of its Remarks that it has claimed “significantly more” to the extent that its “claims provide for an improvement to activity coaching categories without user invention”.  Applicant’s argument is not persuasive because to the extent that the embodiment of Applicant’s abstract idea in software running on a generic computer results in a process that executes “without user intervention” that is merely an artefact being embodied in software and, to that extent, no different than the software processes invalidated by the CAFC in Alice, Electric Power Group, University of Florida Research, Ultramercial, etc.

	Applicant argues on page 18 of its Remarks in regard to the rejections made under 35 USC 102:

    PNG
    media_image4.png
    353
    687
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because it is non-responsive to the position taken in the 102 rejection that Dohlen discloses the claimed limitations in question to the extent that it discloses at, e.g., F8, s806 and p39 in receiving stress data and if the stress is not within an acceptable range then providing alternate workout timings and durations; thereby changing those timings and durations to an “active state”.
	Applicant’s other arguments in regard to the art rejections are addressed by the updated statement of those rejections made supra.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715